Exhibit 10.12

 

[ex10-12_001.jpg]

 

January 9, 2011

 

J. Michael Myshrall 

[redacted]

 

Dear Michael,

 

On behalf of Commtouch Inc. (“Company”), I am pleased to offer you the position
of Vice President, Corporate Business Development, reporting to the CEO.

 

Base Salary

 

Your base salary is $16,666.66 per month, or approximately $200,000 on a yearly
basis. Salary will be paid on a semi-monthly basis.

 

Your employment shall remain at all times “at will”, and you are classified as
an exempt employee.

 

Performance-based Bonus

 

Based in part on the successful completion of tasks assigned to you by your
supervisor, as well as achievement of certain company performance metrics (to be
defined from time to time by your supervisor in writing), you shall be entitled
to earn an annual bonus of up to $50,000. The determination of whether or not
you have successfully completed your tasks shall be at your supervisor’s
discretion, to be employed at all times in good faith.

 

The bonus may be earned and paid in periodic installments over the course of
each year of employment as milestones are reached, as determined by your
supervisor.

 

Option Grant

 

We will recommend to the compensation committee that you receive a grant of
50,000 options for purchase of Ordinary Shares in the Company’s parent company,
Commtouch Software Ltd., under terms of the Company's U.S. stock option plan.
Your grant, if approved, will vest over a four year period, with the first 25%
vesting twelve months following the grant date and thereafter in equal monthly
increments for thirty six months, have a grant date equal to the date that the
Board of Directors or committee thereof approves the grant and have an exercise
price equal to the fair market value of an Ordinary Share on the grant date. The
Company will consider your candidacy for additional option grants as and when
deemed appropriate by the compensation committee.

 

All option grants will include a standard change of control provision allowing
for acceleration of vesting upon defined circumstances.

 



www.commtouch.com

292 Gibraltar Drive, Suite 107, Sunnyvale, California 94089    ●    tel:
650.864.2000    ●    fax: 650.864.2002

 



1

 

 

 [ex10-12_001.jpg]

 

Benefits

 

Provided that you timely complete all necessary applications/relevant documents,
you will be eligible to participate in our standard employee benefit plans, as
they are currently defined and as added/modified from time to time by the
Company for the benefit of its employees.

 

Termination Rights

 

i.Should the Company terminate your employment other than for cause at any time
prior to completion of your first twenty-four months of employment, you shall be
entitled to a severance equal to the greater of a) your base salary payments for
the period remaining after your termination date and until the end of your
initial six month period of employment (provided your employment was in fact
terminated prior to the end of such initial six month period) and b) three times
your monthly base salary.

 

ii.Following completion of your first twenty-four months of employment, should
(a) the Company terminate your employment other than for cause or (b) you
voluntarily terminate your employment for “Good Reason”, you shall be entitled
to a severance equal to six times your monthly base salary.

 

iii.In relation to paragraph ii(b) above, you shall evidence a voluntary
termination for Good Reason by written notice to the Company within 60 days
after the date of the occurrence of any event that constitutes Good Reason for
voluntary termination. Good Reason shall mean the occurrence of any of the
following events:

(a) the assignment of employment responsibilities which are not of comparable
responsibility and status as the employment responsibilities held immediately
prior to a change of control;

(b) a reduction of your title below that of a Vice President of the Company;

(c) the requirement to relocate in order to work out of one the Company’s
corporate offices, rather than working from your home office in Virginia; or

(d) a reduction by the Company in your annual base salary as in effect
immediately prior to a change of control.



 

iv.Payment of your severance shall be made within forty-five days following
termination of your employment. The Company shall be entitled to withhold from
the gross amount of the severance payment any amount on behalf of taxes, etc.,
as required by law, and the net amount paid to you shall be considered the full
and final payment of severance hereunder by the Company.

 

In addition to any other conditions set forth herein, the payment of severance
described above is conditional upon your executing a standard waiver of claims
undertaking in favor of the Company and its parent company in a mutually
acceptable and reasonable form.

 

  

www.commtouch.com

292 Gibraltar Drive, Suite 107, Sunnyvale, California 94089    ●    tel:
650.864.2000    ●    fax: 650.864.2002

 



2

 

 

[ex10-12_001.jpg]

 

Prior to your departure (whether voluntarily or involuntarily), you shall be
obliged to make all reasonable efforts to transfer your responsibilities to your
successor or supervisor, by assisting and coordinating with such person and
helping familiarize him/her with the Company and the nature of the employment.

 

Additional Terms

 

During the work week, you will dedicate your work to Commtouch from your home
office in Virginia. You agree that any such usage is not at the request of the
Company, and you voluntarily waive any and all claims against the Company
arising out of or relating to the use of your home, or a portion thereof, as an
office on behalf of Commtouch, including claims relating to the sufficiency of
the space utilized in performing your duties for Commtouch. Furthermore, you
agree to fully indemnify and hold harmless Commtouch against any claims of any
kind pertaining to your home, including those relating to your possession,
upkeep, usage, ownership or rental of your home. The Company will provide for a
personal computer that can be used at your home office, and will reimburse you
for telephonic communications charges relating directly to Company business
performed at your home office.

 

Travel to other locations likely will be necessary to fulfill your
responsibilities, but is not expected to exceed 50% of your time. Periodically,
you may be asked to visit the Company’s offices in California and Florida, as
well as the Company’s parent in Israel, as coordinated between you and your
supervisor. Any reasonable and necessary business expenses incurred by you for
trips authorized in advance shall be reimbursed by the Company upon receipt of
an appropriate expense report. Appropriate expense reports shall be submitted by
you in a timely manner, in accordance with Company policy, namely within two
weeks of the incurrence of the expense. The failure to timely submit expense
reports may be deemed by the Company, in its sole discretion, as sufficient
cause to reject a request for reimbursement.

 

Should you agree to accept our offer for employment, the terms described in this
letter, as well as the policies and conditions set forth in the Company’s
Employee Manual and periodic Company updates, shall constitute the terms of your
employment. Any additions or modifications of the terms of this letter must be
in writing, attached as an addendum hereto and signed by an authorized
representative of the Company in order to be binding on the Company. You are
encouraged to review the Company’s Employee Manual, a copy of which will be
provided to you at the offices of the Company.

 

In signing this letter, the parties agree that the substantive laws of the State
of Virginia, without regard to laws pertaining to conflicts of law, shall govern
your employment. Furthermore, any dispute arising hereunder, including both
statutory and non-statutory claims, shall be referred to mediation in accordance
with the Mediation Agreement attached hereto as Exhibit “A”.

 

 

 

www.commtouch.com

292 Gibraltar Drive, Suite 107, Sunnyvale, California 94089    ●    tel:
650.864.2000    ●    fax: 650.864.2002

 



3

 

 

[ex10-12_001.jpg] 

 

Please confirm your acceptance by returning a copy of this letter along with the
attached Acceptance and Acknowledgment Form and Exhibit “A”, as signed by you,
by no later than January 9, 2011. Should you accept this offer, and provided
that the undersigned Commtouch representative has signed and delivered to you a
copy of this offer letter indicating Commtouch’s agreement to the terms herein,
your first date of employment will be January 9, 2011. Per your request, it may
be necessary to offer some flexibility in your work week during a transition
period of up to 45 days. This may include a work week of Sunday-Thursday during
the transition period, but is not expected to reduce your efforts at Commtouch
from a full time five-day work week. You will provide the Company advance notice
of your need for a change in your work week during the stated period. After
that, your work week shall be five full days, Mondays through Fridays. You will
be required to sign an appropriate NDA and inventions assignment concurrent with
the commencement of your employment.

 

Michael, we are excited about the possibility of having you join us as an
employee and look forward to a productive future together. If you have any
questions, please do not hesitate to call.

 

Sincerely,

 

/s/ Gary Davis

 



Gary Davis

VP, General Counsel

 

ACCEPTANCE AND ACKNOWLEDGEMENT

 

I have read, understand and accept the foregoing terms of employment.

 

I understand that this letter does not constitute a contract of employment for
any specific period of time but will create an "employment at will" relationship
where the relationship can be terminated by me or by the Company at any time for
any reason, with or without cause. This statement supersedes any contrary
representations, which may have been made to me.

 

Acknowledged, Accepted and Agreed on January 9, 2011.

 

J. Michael Myshrall

 


Name

 

/s/ J. Michael Myshrall

 



Signature



 

 

 

 

www.commtouch.com

292 Gibraltar Drive, Suite 107, Sunnyvale, California 94089    ●    tel:
650.864.2000    ●    fax: 650.864.2002

 



4

 

 

[ex10-12_001.jpg] 

 

EXHIBIT “A”

 

MEDIATION AGREEMENT

 

Mediation

 

The parties signing below shall participate in mediation of any dispute arising
under this Agreement.

 

Should the parties be unable to agree on the nomination of a mediator, third
party representatives (legal or otherwise) of each of the parties shall discuss
in good faith and mutually appoint the mediator of the dispute. The mediator
shall be a lawyer specializing in employment law, with at least five (5) years
of related experience. The mediation shall be held at a neutral site , to be
determined by the mediator, and shall commence with one party’s petition to the
FMCS. The mediation shall be conducted in accordance with rules as determined by
the mediator. In no event shall the preceding sentence be construed as requiring
the mediator to impose rules of any kind on the parties, and the mediator shall
be free to conduct the mediation as he or she deems just and proper. The cost of
the mediation services shall be borne by Commtouch. Each party shall pay for its
own costs associated with its attendance at the mediation.

 

At least seven (7) business days before the date of the mediation, each side
shall provide the mediator with a statement of its position and copies of all
supporting documents.

 

In Witness Whereof, the parties have executed this Agreement on January 9, 2011.

 

/s/ Gary Davis   /s/ J. Michael Myshrall Commtouch Inc.   Employee

 

 

www.commtouch.com

292 Gibraltar Drive, Suite 107, Sunnyvale, California 94089    ●    tel:
650.864.2000    ●    fax: 650.864.2002

 



5

 

 

[ex10-12_002.jpg] 

 

March 2, 2020 

 

RE: Retention

 

Dear Mike,

 

In addition to the RSU grant separately approved by Cyren’s Compensation
Committee and Board of Directors on February 11, 2020, and subject to your
continued employment as of the following dates, I confirm our agreement that on
the earlier of (i) the closing of a Change of Control transaction as defined in
the 2016 Equity Incentive Plan (the “Plan”), (ii) the termination of your
employment by the Company for reasons other than for Cause (as defined in the
Plan), or (iii) subject to advance notice by you of 30 days, January 2, 2021,
your employment with Cyren shall be terminated without Cause, and you shall be
entitled to receive severance equal to six times your monthly base salary,
company paid COBRA coverage for you and your family under Cyren’s
health/vision/dental plans for six months, and payment for any accrued but
unused vacation time.

 

For the avoidance of doubt, these terms have been approved by Cyren’s Board of
Directors and are not subject to change without the express written consent of
both you and the Company.

 

Sincerely,

 

/s/ Brett Jackson

 



Brett Jackson

Chief Executive Officer

Cyren Ltd.

 

 

 



 

 